In re F.W. Woolworth Co. Inc. d/b/a; Woolco Department Store; K & S Manufacturing Co.; Applying for Writ of Certio-rari and/or Review; to the Court of Appeal, Fourth Circuit, No. CA-5230; Parish of Orleans Civil District Court Div. “L” No. 79-8829.
Prior report: La.App., 508 So.2d 164.
Granted and remanded to Court of Appeal to decide the case on remand. See Gonzales v. Xerox, 320 So.2d 163 (La.1975).
DIXON, C.J., and LEMMON, J., dissent.
LEMMON, J., further notes that the jury verdict which has been set aside is not entitled to any weight on the remand from which I have dissented.